EXHIBIT 5.1 April 5, 2017 Board of Directors Windtree Therapeutics, Inc. 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976-3622 Ladies and Gentlemen: You have requested our opinion with respect to certain matters in connection with the filing by Windtree Therapeutics, Inc., a Delaware corporation (the “ Company ”), of a Registration Statement on Form S-1 (the “ Registration Statement ”) with the Securities and Exchange Commission on April 5, 2017, including a related prospectus filed with the Registration Statement (the “ Prospectus ”), covering the sale of an aggregate of 14,098,000 shares of the Company's common stock, $0.001 par value per share, (the “ Shares ”) issuable upon (i) the conversion of the Company's Series A Preferred Stock (the “
